Citation Nr: 0023722	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a fracture of the nose with deformity.  

2.  Entitlement to an increased disability rating for 
residuals of a dislocation of the right shoulder with 
degenerative changes, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1954 to 
May 1959.  This appeal arises from a May 1997 rating action 
of the Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied the issues of entitlement to a 
compensable disability evaluation for residuals of a fracture 
of the nose with deformity and entitlement to a disability 
rating greater than 20 percent for residuals of a dislocation 
of the right shoulder with degenerative changes.  

The issue of entitlement to an increased rating for residuals 
of a dislocation of the right shoulder with degenerative 
changes is addressed in the remand portion of this decision.


FINDING OF FACT

The service-connected residuals of a fracture of the 
veteran's nose with deformity is manifested by nasal septal 
deflection, partial nasal obstruction, and minor 
non-deforming traumatic nasal bone displacement on the right 
side but by a normal septum on the left side.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the nose with deformity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's compensable rating claim is well grounded.  In 
other words, the Board concludes that the veteran has 
presented a plausible claim.  38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that a rating claim is well-grounded when the 
veteran asserts that his or her service-connected disability 
worsened since the prior rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  As sufficient 
data exist to address the merits of the veteran's compensable 
rating claim, the Board concludes that the Department of 
Veterans Affairs (VA) has adequately fulfilled its statutory 
duty to assist the veteran in the development of his claim.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1999).  

According to the service medical records in the present case, 
as a result of a June 1957 automobile accident, the veteran's 
nasal bone was broken.  Thereafter, in December 1957, the 
veteran was treated for an abrasion of his nose.  A 
subsequent physical examination conducted in May 1959 
pursuant to a Medical Board evaluation was within normal 
limits.  

Post-service medical records indicate that a June 1985 VA 
evaluation included the impression of nasal pain without 
obvious fracture.  A radiologist reviewing x-rays taken of 
the veteran's nose concluded that the films indicated that a 
tiny nondisplaced fracture through the most distal portion of 
the veteran's nasal bone could not be ruled out and that the 
films reflected deviation of the veteran's nasal septum to 
the right.  At a VA examination completed in the following 
month, the veteran complained of irritation to the dorsum 
area of his nose when he wore glasses.  A physical 
examination demonstrated nasal and septal deformity.  The 
examiner provided an impression of nasal deformity and 
recommended nasal reconstruction.  The veteran expressed his 
desire to wait until sometime after January 1986 before 
undergoing this reconstruction.  

Based on this evidence, the RO, by a September 1985 rating 
action, granted service connection for residuals of a 
fracture of the nose with deformity.  Additionally, the RO 
assigned a noncompensable evaluation for this disability, 
effective from February 1985.  This service-connected 
disorder has remained evaluated as noncompensably disabling.  
Pursuant to the applicable diagnostic code, evidence that 
traumatic deviation of the nasal septum has resulted in a 
50 percent obstruction of the nasal passage on both sides or 
in complete obstruction on one side warrants the assignment 
of a 10 percent disability rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  A higher schedular rating cannot be 
awarded under this diagnostic code.  Id.  Throughout the 
current appeal, the veteran has asserted that his 
service-connected nasal disability has increased in severity.  
He has described intermittent nasal obstruction, especially 
on his right side.  

The only pertinent medical record associated with the claims 
folder during the current appeal is the report of the VA nose 
and sinuses examination which was conducted in April 1997.  
According to this report, the veteran stated that he had 
sustained a fracture of his nose as a result of an automobile 
accident which had occurred during his service in 1957.  He 
complained of intermittent nasal obstruction especially on 
his right side.  Physical examination of the veteran's nose 
demonstrated mild post-traumatic open roof deformity on the 
right without any external significant deformity; a deflected 
septum posteriorly on the right with partial obstruction; a 
normal septum on the left; an intact septum; transluminate 
paranasal sinuses; and a normal vestibule, mucosa, nasal 
floor, inferior meatus, inferior turbinates, middle meati 
(with no puss or polyps), middle turbinate, and olfactory 
area externally.  The spheno-ethmoidal recess and superior 
turbinates were not visualized.  Based on these findings, the 
examiner diagnosed nasal septal deflection with partial nasal 
obstruction on the right and with minor non-deforming 
traumatic nasal bone displacement on the right.  

According to this recent medical evidence, the veteran's 
service-connected nasal disability is manifested by nasal 
septal deflection, partial nasal obstruction, and minor 
non-deforming traumatic nasal bone displacement on the right 
side but by a normal septum on the left side.  Significantly, 
absent a finding of 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, a 
compensable rating based upon impairment resulting from 
traumatic deviation of the nasal septum cannot be awarded.  
See 38 C.F.R. § 4.97, Diagnostic Code 6502.  

Additionally, review of the claims folder indicates that the 
RO has determined that referral of the veteran's compensable 
rating case to the VA Central Office for extraschedular 
consideration is not warranted.  The Board observes that the 
claims folder contains no evidence whatsoever that the 
service-connected residuals of a fracture of the veteran's 
nose with deformity has resulted in frequent hospitalizations 
or marked interference with employment such as to render 
impractical the application of the regular schedular 
standards.  Indeed, the findings on recent VA examination are 
relatively normal with respect to the existence of any nasal 
obstruction on the left side and reflect only partial nasal 
obstruction on his right side.  Furthermore, the veteran 
himself admitted that his nasal obstruction is only 
intermittent and primarily on his right side.  Moreover, 
there is a paucity of evidence over the years since the 
original injury to demonstrate that this disability has had 
any significant industrial effect.  Accordingly, the Board 
finds that the RO did not abuse its discretion in refusing to 
refer this rating claim to the Under Secretary of Benefits at 
VA Central Office for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  



ORDER

A compensable disability rating for residuals of a fracture 
of the nose with deformity is denied.  


REMAND

Throughout the current appeal, the veteran has asserted that 
his service-connected right shoulder disability has increased 
in severity.  The Court has held that a claim for a higher 
rating is well grounded when the veteran asserts that the 
service-connected disability has worsened.  Proscelle, 2 Vet. 
App. at 632.  The Board concludes, therefore, that in the 
present case, the veteran's claim for a disability rating 
greater than 20 percent for residuals of a dislocation of his 
right shoulder with degenerative changes is well grounded 
and, thus, plausible.  38 U.S.C.A. § 5107(a).  

The VA has a duty to assist veterans who have submitted 
well-grounded claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  The duty to assist includes the duty to obtain 
relevant medical reports where indicated by the facts and 
circumstances of the case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); EF v. Derwinski, 1 Vet. App. 324 (1991), Littke v. 
Derwinski, 1 Vet. App. 90 (1990); and Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Review of the claims folder in the present case indicates 
that x-rays taken of the veteran's right shoulder in March 
1997 showed minimal osteoporosis and mild degenerative 
changes.  In the following month, the veteran was accorded a 
VA bones examination.  Evaluation of his right shoulder at 
that time demonstrated active flexion of 120 degrees, passive 
flexion of 130 degrees, active abduction of 115 degrees, 
passive abduction of 130 degrees, internal rotation of 
70 degrees, external rotation of 90 degrees, complaints of 
marked pain on range of motion testing of the shoulder, 
rather significant tenderness of palpation directly over the 
anterior aspect of the shoulder, rather significant 
crepitation and grinding in the right shoulder which was 
quite painful on passive range of motion testing, and marked 
weakness of the shoulder associated with the pain.  X-rays 
taken of the veteran's right shoulder showed minimal 
degenerative changes at the acromioclavicular joint and an 
otherwise unremarkable radiographic evaluation.  The examiner 
diagnosed post-operative traumatic arthritis of the right 
shoulder.  

Subsequently, in a statement dated in September 1999, the 
veteran asserted that his service-connected right shoulder 
disability had increased in severity.  In particular, the 
veteran cited increased pain and limited mobility.  Due to 
these complaints, the veteran requested a new VA examination.  

The veteran's complaints of increased pain and limited 
mobility in his right shoulder indicate that his 
service-connected right shoulder disability may have 
increased in severity since his last VA examination in April 
1997.  The Board concludes, therefore, that a remand of the 
veteran's claim for a rating greater than 20 percent for the 
service-connected residuals of a dislocation of his right 
shoulder with degenerative changes is necessary to accord him 
an opportunity to undergo another VA examination to determine 
the current extent of this disability.  

Moreover, the Board acknowledges that the April 1997 VA 
examination demonstrated, in addition to limitation of motion 
of the veteran's right shoulder, complaints of pain on range 
of motion testing of his shoulder, tenderness of palpation 
directly over the anterior aspect of his shoulder, 
crepitation and grinding in his right shoulder which was 
painful on passive range of motion testing, and weakness of 
his shoulder associated with the pain.  These medical 
findings, as well as the veteran's complaints of increased 
right shoulder pain, also indicate that the functional 
ability of the veteran's right shoulder may have worsened.  

With respect to pain, the Court has stressed that, in 
evaluating disabilities of the joints, the VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  Thus, the relevant VA examination conducted 
pursuant to this Remand should include current evidence 
sufficient to rate the service-connected residuals of a 
dislocation of the veteran's right shoulder with degenerative 
changes in this manner.  

For these reasons, the veteran's increased rating claim with 
respect to his service-connected right shoulder disability is 
REMANDED to the RO for the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of treatment received for 
his service-connected right shoulder 
disability subsequent to April 1997.  The 
RO should assist the veteran in 
accordance with 38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected residuals of a 
dislocation of his right shoulder with 
degenerative changes.  The claims folder, 
and a copy of this remand, should be made 
available to the examiner.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner must include the 
ranges of motion of the veteran's right 
shoulder and include a description of the 
normal ranges of motion of the shoulder 
joint.  All functional losses found to be 
due to the service-connected residuals of 
a dislocation of the veteran's right 
shoulder with degenerative changes and 
any associated problems, including any 
pain, weakness, or additional 
difficulties during flare-ups, should be 
equated to range of motion lost beyond 
that demonstrated clinically.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested above 
has been completed, the RO should 
adjudicate the issue of entitlement to a 
disability evaluation greater than 
20 percent for the service-connected 
residuals of a dislocation of the right 
shoulder with degenerative changes.  If 
the benefit sought remains denied, a 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should then be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


